t c memo united_states tax_court ariel j dorra petitioner v commissioner of internal revenue respondent docket no 4437-03l filed date ariel j dorra pro_se leonard t provenzale for respondent memorandum opinion gerber judge respondent in a motion filed on date moves for summary_judgment on the question of whether collection may proceed in accord with the notice_of_determination concerning collection actions s under sec_6320 and or notice_of_determination sent to petitioner date petitioner contends that he did not have a hearing within the meaning of sec_6320 or sec_6330 in particular petitioner contends that telephone contacts between himself his representative and the appeals officer do not constitute a hearing as contemplated in sec_6320 background petitioner filed and federal_income_tax returns but failed to pay all of the reported tax_liabilities the liabilities were assessed by respondent and on date petitioner was sent a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 a notice_of_federal_tax_lien had been filed and recorded on date and on date petitioner entered into an installment_agreement to pay his outstanding tax_liabilities after the filing of the notice_of_federal_tax_lien and entering into the installment_agreement petitioner sought to have the notice_of_federal_tax_lien removed on date petitioner requested a hearing by submitting a form request for a collection_due_process_hearing and on date respondent’s appeals officer sent a letter offering to schedule a hearing in a date letter petitioner’s representative a lawyer under a power_of_attorney from petitioner set forth the relief sought by his client to section references are to the internal_revenue_code in effect for the period under consideration rule references are to the tax court’s rules_of_practice and procedure wit the release of the notice_of_federal_tax_lien because it was causing petitioner a significant hardship the representative proposed that if respondent released the notice_of_federal_tax_lien respondent could record a new notice if petitioner defaulted with respect to the payments under the installment_agreement on date the appeals officer engaged in a telephonic conference with petitioner and his representative petitioner’s representative agreed that the administrative requisites had been followed or met by respondent petitioner’s representative also explained that petitioner was attempting to refinance property and that respondent should release the notice_of_federal_tax_lien because an installment_payment agreement had been entered into with petitioner the appeals_office advised that a notice of lien is not released until the liability is satisfied or becomes uncollectible as a matter of law following the telephone conference with petitioner and his representative the appeals officer on date issued a notice_of_determination in the accompanying writeup the appeals officer explained that the notice_of_federal_tax_lien would not be released and that the notice was not released as a matter of right if a taxpayer entered into an installment_agreement petitioner resided in jupiter florida when he timely filed his petition with this court discussion respondent seeks summary_judgment with respect to whether he may proceed to collect certain outstanding tax_liabilities against petitioner rule provides for summary_judgment for part or all of the legal issues in controversy if there is no genuine issue as to any material fact and a decision may be rendered as a matter of law 98_tc_518 affd 17_f3d_965 7th cir in that regard summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 there is no genuine issue as to any material fact in this case the sole issue raised in petitioner’s pleading is that he did not have a hearing and that question is susceptible to resolution by means of summary_judgment respondent pursuant to sec_6321 and sec_6323 seeks to maintain the federal_tax_lien filed with respect to petitioner’s property in accord with sec_6320 respondent provided petitioner with a notice of the filing of a notice_of_federal_tax_lien the notice provided to petitioner advised him of his right to an administrative appeal of respondent’s determination to collect the tax in that regard the commissioner after filing a notice_of_federal_tax_lien must provide a taxpayer with the opportunity for an administrative and or judicial review of the determination to file the lien and proceed with collection see 115_tc_35 under sec_6320 if a taxpayer requests a hearing under subsection a b of sec_6320 such hearing shall be held by the internal_revenue_service office of appeals we have decided that under appropriate circumstances the hearing envisioned in sec_6320 and sec_6330 may be conducted telephonically see 115_tc_329 in that case we concluded that the appeals officer heard and considered all of petitioner’s arguments during a telephone conference id pincite in this case we also conclude that the appeals officer heard and considered all of petitioner’s arguments in his response to respondent’s motion petitioner stated that if given another hearing there is nothing more that he would argue to the appeals officer petitioner and his representative communicated in writing and by telephone with respondent’s appeals officer in spite of this petitioner contends that there was no hearing within the meaning of the statute this contention is also contrary to the regulations under sec_301_6320-1 a-d6 of the procedural and administrative regs which provide that cdp hearings are informal in nature and do not require the appeals officer_or_employee and the taxpayer or the taxpayer’s representative to hold a face-to-face meeting a cdp hearing may but is not required to consist of a face-to-face meeting one or more written or oral communications between an appeals officer_or_employee and the taxpayer or the taxpayer’s representative or some combination thereof accordingly we hold that petitioner did have an opportunity for a hearing within the meaning of sec_6320 and case precedent and that the contention that his telephone conference was not a hearing within the meaning of sec_6320 is of little moment since his representative with power_of_attorney had authority to pursue or waive a hearing based on the undisputed allegation of respondent petitioner’s representative elected a telephonic conference in lieu of one that was face-to- face it also appears that petitioner’s representative aired the client’s concerns with the appeals officer as petitioner testified that he would not have raised any additional arguments to the appeals officer if given another hearing in addition it would be neither necessary nor productive to remand for a hearing in any event see 117_tc_183 in connection with the appeals consideration that was afforded to petitioner a collection alternative was considered and agreement was reached on an installment_payment plan for petitioner the appeals officer however refused to release the notice_of_federal_tax_lien without full payment or other arrangement to protect the government’s priority creditor status with respect to petitioner’s real_property see sec_6325 cf sec_6331 relating to levies petitioner has not shown entitlement to a release as a matter of law or right and accordingly petitioner has not shown an abuse_of_discretion we also note that petitioner and his representative were offered proof that respondent had complied with the prerequisites of sec_6320 and sec_6330 preliminary to proceeding with the filing of a notice_of_federal_tax_lien or other collection activity respondent’s motion for summary_judgment will be granted to reflect the foregoing an appropriate order and decision will be entered for respondent
